Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 4, 6, 8-9, 11-22, 24, 27-35, 37-39, 41-47, and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/6254292 to Williams in view of U.S, Patent Pub. No. 2011/0269978 to Garback et al. 
As to claims 1, 22, 23, 47, 52, Williams discloses an aqueous coating composition containing polymeric binder comprising particles of polyurethane-acrylic hybrid (Abstract), wherein the polyurethane prepolymer is prepared from 57.04 parts of isophorone diisocyanate, 13.11 parts of dimethylolpropionic acid, 43.94 parts of a polyester polyol and 15.67 parts of a urethane diol that is the reaction product of propylene carbonate and isophorone diamine (0075-0077). The amount of urethane diol is 11.62% and Williams 
Williams does not expressly disclose the use of saturated monoglycerides as part of the reaction product.
Still the incorporation of hydrogenated rnonoglycerides, such as hydrogenated (saturated) soybean oil, hydrogenated beef tallow, hydrogenated castor oil that act to react with polyisocyanates to form polyurethanes so that have a very low glass transition temperature for the mixed polyurethanes can be obtained was known at the time of filing. This position is supported by Garback (Abstract, 0036-0042, 0049). Accordingly, the position is taken that it would have been obvious to utilize the disclosed hydrogenated (saturated) monoglycerides of Garback as the vegetable oi reactant in the dispersion of Williams because these polyols have lower viscosities and higher molecular mobilities leading to more efficient reactions with polyisocyanates and molecular incorporation into the polymer matrix (0049).  Further, the polyols provide coatings with improved chemical resistance (0100).
Williams teaches that the aqueous coating composition is water resistant. Williams teaches a polyurethane dispersion comprising all of the claimed reactants within the claimed amounts, absent the use of saturated monoglycerides. However, the combination of references teach the claimed reactants and also teach high water resistant aqueous polyurethane dispersions comprising saturated castor oil or soybean ail. As a result, the claimed effects and physical properties, i.e, early water resistance would implicitly be achieved by a composite with all the claimed ingredients.

As to claims 2 and 4, Williams discloses suitable diisocyanates such as isophorone diisocyanate used in an amount, of around 42.3% by weight (See Example 1, 0076-0077).
As to claims 6 and 8-9, Williams in view Garback disclose under indexing of the saturated monoglycerides (0103-00415, Table 1), Applicants have not established that the claimed mixtures yield unexpected results.
As to claims 11-15, Williams discloses 36.3% by weight of the mixture of polyester polyols are used (See Example 1).
As to claims 16-22, Williams discloses a urethane diol prepared from polyamines such as the claimed Jeffamines (0031) or amino alcohols such as ethanolamine (0032) and cyclic carbonates such as propylene carbonate (0034).
As to claim 24, component (E) is optional).
As to claims 27 and 29-31, Williams discloses the use of from 9.7% by weight of DMPA (Example 1).
As to claim 28, Williams discloses non-ionic hydrophilizing components such as polyethylene oxide containing polyethers (9044).
As to claims 32-34, Williams discloses complete neutralization of the core polymer (See Example 1).

As to claims 37-38, Williams discloses 0.01 parts by weight of catalyst (See Example 1).
As to claims 39 and 49, Williams discloses a molar ratio of isocyanate groups ta isocyanate reactive groups of 2:1 for the prepolymer and wherein the isocyanate moieties are used in amounts that, range from 25-150% by weight based on the total weight, of reactants (0045-0046),
As to claims 44-46, Williams discloses suitable chain extenders such as ethylene diamine wherein the chain extension is carried out during the dispersion step in water (See Example 1).
As to claim 50, Williams discloses the use inert solvents (See Example 1}.

Claims 23 and 26 are rejected under 35 U.5.C, 103{a} as being unpatentable over U.S. Patent Pub. No. 2004/02542792 to Williams in view of U.S. Patent Pub. No. 2007/0269978 ta Garback et al. that has been explained above and is applied here as such in view of LLS. Patent Pub, No. 2002/0028875 to Anderle et al.
As to claims 23 and 26, Wiliams in view of Garback teach a vegetable olf modified polyurethane dispersion comprising the reaction product of di isocyanates, polymeric polyals, ionic diols, urethane dials, ancl a saturated monoglycerides.
The references are sient with respect to a palydimethylsiloxane did.
Anderja teaches polyurethane dispersion prepared fram polyisocyanates, polymeric polyals, tonic diols, and from 0.1 to 10 wt% of dimethicone copolymer (0074-0075, 0107},
.

Allowable Subject Matter
Claims 55 -56 are allowed.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
The Kochi reference has been withdrawn.  The examiner agreed with the applicant’s remarks/arguments regarding the reference.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Williams teaches the saturated monoglycerides provides polyurethane coatings with improved chemical resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763